 

[ex10-1_001.jpg]

 



October 16, 2017

 

Mr. Jeffrey Brown

13038 Vista Del Valle Ct

Los Altos Hills CA 94022

 

Dear Jeffrey:

 

On behalf of the Board of Directors I am pleased to offer you a position with
Sierra Monitor Corporation (“SMC” or the “Company”) as its President and Chief
Executive Officer, starting on or before October 16, 2017 (your actual start
date is referred to herein as the “Employment Commencement Date”). While
employed hereunder, you agree to devote your full business efforts and time to
the Company provided, however, that you may engage in civic and not-for-profit
activities, serve on the boards of directors or serve as an advisor to
non-competitive private or public companies so long as such activities do not
materially interfere with the performance of your duties to the Company.

 

Your starting base salary will be $33,333.33 per month, which over a full year
would equal $400,000.00 (the “Base Salary”), less payroll deductions and all
required withholdings. Commencing in January 2019, your Base Salary will be
reviewed by the Board of Directors at least annually for possible increases.
Commencing in January 2018 you will also be eligible to receive an annual bonus
of up to thirty seven and a half percent (37.5%) of your current Base Salary,
based upon achieving goals to be mutually agreed upon between you and the Board.
See Exhibit 1. Any such annual bonuses will be paid to you no later than March
15 following the year to which it relates, provided you must be an employee of
the Company at the time such annual bonus is paid.

 

You will also be eligible for SMC’s standard benefits package on terms
comparable to those provided to the Company’s executive officers. During your
term of employment with the Company, you shall be entitled to paid vacation in
accordance with the Company’s vacation policies for its executive officers.

 

Subject to the approval of SMC’s Board of Directors, upon the Employment
Commencement Date, SMC will grant you an equity award covering 500,000 shares of
Company common stock (the “Equity Award”). The Equity Award will consist of (i)
a restricted stock award (“RSA”) of 150,000 shares of common stock and (ii) an
option to purchase 350,000 shares of common stock, which will be an incentive
stock option to the maximum extent possible under the Internal Revenue Code (the
“Option”). Subject to your continued service with SMC, and further subject to
accelerated vesting as specified herein, your Option will vest as to 1/4th of
the covered shares on the first anniversary of the Employment Commencement Date,
and the remaining unvested covered shares shall vest in 36 equal monthly
installments thereafter, so that the Option will be 100% vested on the fourth
anniversary of the Employment Commencement Date. Subject to your continued
service with SMC, and further subject to accelerated vesting as specified
herein, your RSA will vest as to 1/4th of the covered shares on each of the
first four anniversaries of the Employment Commencement Date, so that the RSA
will be 100% vested on the fourth anniversary of the Employment Commencement
Date. Your Equity Award will otherwise have the standard terms and conditions of
our award agreement under our 2016 Equity Incentive Plan (collectively, the
“Equity Documents”), except as specified herein. Your Option will be priced at
100% of the fair market value of the underlying shares of common stock on the
grant date.

 

   

 

 

Subject to your executing and not revoking a release of claims in favor of SMC
in the form provided by the Company (a “Release”), and provided that such
Release becomes effective and irrevocable no later than sixty (60) days
following the termination date or such earlier date as may be required by the
Release, in the event your employment is terminated by SMC without Cause (as
defined below) or in the event you resign for Good Reason outside of the “Change
in Control Period,” then (A) you shall receive severance payments of six (6)
months’ Base Salary and six (6) months’ annual target bonus, paid in a lump sum
(B) you shall receive six (6) monthly payments of $3,500 in lieu of
Company-subsidized COBRA, payable whether or not you or your covered dependents
elect COBRA continuation benefits, and (C) fifty percent (50%) of your then
outstanding equity to acquire shares of the Company’s common stock or other
equity awards shall immediately vest and become exercisable (the “Termination
Release Payment”).

 

Subject to your executing and not revoking a Release, in the event your
employment is terminated by SMC other than for “Cause” within the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following the date upon which a “Change in Control” occurs
(the “Change in Control Period”), or in the event that within the Change in
Control Period you voluntarily terminate your employment for Good Reason, then
(A) you shall receive severance payments of twelve (12) months’ Base Salary and
twelve (12) months’ annual target bonus, paid in a lump-sum, (B) you shall
receive twelve (12) monthly payments of $3,500 in lieu of Company-subsidized
COBRA, payable whether or not you or your covered dependents elect COBRA
continuation benefits, and (C) all of your then outstanding equity to acquire
shares of the Company’s common stock or other equity awards shall immediately
vest and become exercisable (the “Change in Control Release Payment”). For the
avoidance of doubt, under no circumstances will you be entitled to receive both
the Termination Release Payment and the Change in Control Release Payment.

 

For the purposes of this offer letter agreement, “Cause” means (A) your
continued failure to perform your employment duties and responsibilities, other
than a failure resulting from your complete or partial incapacity due to
physical or mental illness or impairment, after you have received written notice
from the Company which describes the factual basis for the Company’s belief that
you have not substantially performed your duties and responsibilities and you
have not cured such failure to the reasonable satisfaction of the Company within
thirty (30) days after receipt of written notice from the Company, (B) any
material act of personal dishonesty taken by you in connection with your duties
and responsibilities as an employee, (C) your commission of an act of fraud,
embezzlement, misrepresentation, or unlawful conduct resulting in material
economic or financial injury to the Company, (D) your conviction of, or plea of
nolo contendere to, a felony under the laws of the United States or any state,
(E) any act of moral turpitude or other misconduct that the Company reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business, (F) your willful breach of any fiduciary duty owed by
you to the Company that the Company reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business, (G) you
being found liable in any Securities and Exchange Commission or other civil or
criminal securities law action or any cease and desist order is entered with
respect to any such action (regardless of whether or not you admit or deny
liability in such action), (H) you obstructing or impeding, endeavoring to
influence, obstruct or impede, or failing to materially cooperate with, any
investigation authorized by the Company, its Board of Directors or any
governmental or self-regulatory organization, or (I) your material breach of
this Agreement or the Proprietary Information Agreement (as defined herein).

 

 2 

 

 

For the purposes of this offer letter agreement, “Change in Control” shall have
the meaning ascribed to such term in the 2016 Equity Incentive Plan.

 

For the purposes of this offer letter agreement, “Good Reason” means that your
employment terminates pursuant to your resignation within 180 days after any of
the following is undertaken by the Company (or its acquirer) without your
consent: (i) a material reduction of your Base Salary or target annual bonus,
except that any reduction of less than ten percent (10%) shall not be considered
material, and except for any reduction in the same percentage as applied to
other similarly situated Company executives, (ii) a material reduction in your
duties, authority or responsibilities; (iii) your office is relocated to a
location more than thirty (30) miles from your then current office location;
provided, however, that Good Reason shall not exist unless you have provided
written notice to the Board of the purported grounds for the Good Reason within
ninety (90) days of its initial existence and the Company has been provided at
least thirty (30) days to remedy the condition.

 

If any payment or benefit you would receive pursuant to this offer letter
agreement or otherwise, including accelerated vesting of any equity compensation
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: (A) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; and (B) accelerated vesting of the equity compensation
awards shall be cancelled/reduced next, with full-value awards reduced/cancelled
prior to stock option/stock appreciation awards. The Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder and perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. No vesting acceleration or severance benefits pursuant to
such section shall be paid or provided unless and until the Release becomes
effective. Any severance payment or benefit to which you would otherwise be
entitled during such sixty (60) day period shall be paid or provided by the
Company in full arrears on the sixty-first (61st) day following your employment
termination date or such later date as is required to avoid the imposition of
additional taxes under Internal Revenue Code Section 409A (“Section 409A”).

 

 3 

 

 

Notwithstanding any provision to the contrary herein, no Deferred Compensation
Separation Payments (as defined below) that become payable under this offer
letter agreement by reason of a termination of your employment with the Company
(or any successor entity thereto) will be made unless such termination of
employment constitutes a “separation from service” within the meaning of Section
409A. Further, if you are a “specified employee” of the Company (or any
successor entity thereto) within the meaning of Section 409A on the date of your
termination of employment (other than a termination of employment due to death),
then the severance payable to you, if any, under this letter, when considered
together with any other severance payments or separation benefits that are in
each case considered deferred compensation under Section 409A (together the
“Deferred Compensation Separation Payments”) that are payable within the first
six (6) months following your termination of employment, shall be delayed until
the first payroll date that occurs on or after the date that is six (6) months
and one (1) day after the date of your termination of employment, when they
shall be paid in full arrears. All subsequent Deferred Compensation Separation
Payments, if any, will be paid in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your employment termination but prior to the six
(6) month anniversary of your employment termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of death and all other Deferred
Compensation Separation Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this offer letter agreement is intended to constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and you
agree to work together in good faith to consider amendments to this offer letter
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.

 

Enclosed is a copy of our Employment, Confidential Information, Invention
Assignment and Arbitration Agreement (the “Proprietary Information Agreement”).
This document assigns rights to all inventions to SMC and requires you to keep
confidential all matters regarding SMC technology and business relationships
until SMC has made such information public. Please read, sign, and return this
agreement on your first day of work.

 

You agree that any information that constitutes “Company Confidential
Information” under your Proprietary Information Agreement shall be subject to
the terms thereof, including, without limitation, the restrictions concerning
nondisclosure and non-use of Company Confidential Information set forth therein,
regardless of whether such information was disclosed to you in connection with
your participation in the Program. You further agree that any material, notes,
records, drawings, designs, logos, inventions, improvements, developments,
discoveries, ideas and trade secrets conceived, discovered, authored, invented,
developed or reduced to practice by you, solely or in collaboration with others,
during the course of your participation in the Program shall constitute
“Inventions” under your Proprietary Information Agreement shall be subject to
the terms thereof, including, without limitation, those related to the ownership
and assignment thereof to the Company and waiver of any rights related thereto.
You agree to enter into such further agreements and instruments, and to take
such further actions, as the Company may reasonable request to secure its rights
described in this paragraph. In the case of any conflict between the terms of
this paragraph and the Proprietary Information Agreement, the terms of the
Proprietary Information Agreement shall be controlling.

 

 4 

 

 

You and SMC understand and acknowledge that your employment with SMC constitutes
“at-will” employment. Subject to the provision of any severance benefits
required above, you and SMC acknowledge that this employment relationship may be
terminated at any time, with or without good cause or notice or for any or no
cause, at the option of either you or SMC.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. You represent that you (a) are not a party to an employment
agreement or other contract or arrangement which prohibits your full-time
employment with SMC, and (b) do not know of any conflict which would restrict
your employment with SMC. Similarly, you agree not to bring any third-party
confidential information to the Company, including that of your former employer,
and that you will not in any way utilize any such information in performing your
duties for the Company.

 

This offer letter agreement, the agreement relating to the Equity Award
referenced herein and the Proprietary Information Agreement are the entire
agreement and understanding between you and SMC as to the subject matter hereof,
and supersede all prior or contemporaneous agreements, whether written or oral.
No waiver, alteration, or modification, if any, of the provisions of this offer
letter agreement shall be binding unless in writing and signed by duly
authorized representatives of you and SMC.

 

This offer letter agreement shall be governed by and construed in accordance
with the internal substantive laws, but not the choice of law rules, of the
State of California. You hereby consent to the personal jurisdiction of the
state and federal courts located in California for any action or proceeding
arising from or relating to this offer letter agreement.

 

Federal legislation requires all employers to verify the authorization to work
of all employees. Under this law, you will be required to furnish documentation
within 72 hours of starting work.

 

If you wish to accept employment at SMC under the terms set out above, please
sign and date this offer letter agreement and return it to me no later than the
end of the day on October 16, 2017.

 

  Sincerely,       Gordon R. Arnold   Chairman

 

I have read and accept the above:

 

/s/ Jeffrey Brow October 16, 2017 Jeffrey Brown Date Signed

 

 5 

 

 

[ex10-1_001.jpg]

 

Exhibit 1

 

Bonus Plan Targets.

 

For the months of November and December 2017 the prorated bonus will be
guaranteed and paid at a fixed rate of $12,500 in each month.

 

For the year 2018 the total bonus value will be $150,000 separated into two
targets each valued at $75,000.

 

Target 1: Increase net sales by 10% year over year. For each 1% of growth the
bonus value will be $7,500 until the maximum value will be $75,000.

 

Target 2: Will be established in consultation with the Board of Directors not
later than March 31, 2018. The Target is expected to be related to Company gains
in the area of IIoT sales or deployments.

 

 A-1 

 

 

